United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 11-2818
                                    ___________

Lynette Murphy,                          *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Missouri.
St. Louis University,                    *
                                         * [UNPUBLISHED]
             Appellee.                   *
                                    ___________

                              Submitted: January 27, 2012
                                  Filed: February 6, 2012
                                  ___________

Before WOLLMAN, MELLOY, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

        Lynette Murphy appeals from the adverse judgment entered by the district court
in her employment-discrimination action. Upon careful de novo review, we conclude-
-for the reasons stated by the district court--that Murphy’s claims under Title VII and
the Age Discrimination in Employment Act were properly dismissed, and that
summary judgment was properly granted on her claims under 42 U.S.C. § 1981. See
Tusing v. Des Moines Indep. Cmty. Sch. Dist., 639 F.3d 507, 514 (8th Cir. 2011)
(grant of summary judgment reviewed de novo); Detroit Gen. Ret. Sys. v. Medtronic,
Inc., 621 F.3d 800, 804-05 (8th Cir. 2010) (Fed. R. Civ. P. 12(b)(6) dismissal
reviewed de novo). Accordingly, we affirm the judgment of the district court as to her
federal claims. See 8th Cir. R. 47B. However, as to Murphy’s claims under the
Missouri Human Rights Act (MHRA), we conclude that the district court should have
dismissed those claims rather than addressing them on the merits, because we are
uncertain as to how Missouri courts would view those claims. See EEOC v. Con-Way
Freight, 622 F.3d 933, 938 (8th Cir. 2010) (noting that Missouri Supreme Court has
observed that MHRA’s safeguards are not identical to federal standards and can offer
greater discrimination protection; because this court was “unsure how Missouri courts
would view MHRA claim,” vacating grant of summary judgment on state-law claim
(over which district court had exercised supplemental jurisdiction) and remanding for
dismissal without prejudice). Accordingly, we remand the case to the district court,
with instructions to modify the judgment to dismiss those claims without prejudice.
See Gregory v. Dillard’s, Inc., 565 F.3d 464, 477 (8th Cir. 2009) (en banc) (where
district court properly dismissed federal claims, remanding case with directions to
modify final judgment to dismiss claims under MHRA without prejudice so they
might be decided by courts of Missouri); Birchem v. Knights of Columbus, 116 F.3d
310, 314 (8th Cir. 1997) (in most cases when federal and state claims are joined and
federal claims are dismissed on motion for summary judgment, pendent state claims
are dismissed without prejudice to avoid needless decisions of state law as matter of
comity and to promote justice between parties).
                        ______________________________




                                         -2-